Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed September 22, 2022.  Claims 1-20 are pending.  The amendment has been entered and the remarks considered.  The unpersuasive and will be addressed below.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed transmitter and receiver located radially must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The limitation has not been canceled from the claims since the amendment broadens out the claim.  Such a claim would still encompass the narrower removed limitation.  Since a drawing is necessary to understand the location of the receiver, the lack of a drawing would preclude one of ordinary skill to understand the invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Figure 6 shows the transmitter and receiver at the same radial distance from the axis of the logging tool.  There is no teaching of the structure having different radial distances.  Since the transmitter can have more than one element at more than one radial distance and the position of the receives are not specified, the removal of the limitation of the receiver at a second distance implies that the receivers may be at a second radial distance.  There is no teaching of how the second radial distance would be determined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 11 and 13-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al (2018/0045844).  Cited portions are exemplary and should not be considered the only or a complete teaching of the claimed invention.  The rejection is based on the entire reference.
Regarding claim 1, the claimed sonic logging tool is shown in Figure 1; the claimed transmitter is shown as item 200 and the claimed receiver is shown as item 100; the system for calculating shear-wave slowness from the second mode is taught in paragraphs 46-53 and 54.  Oshima teaches the detection of a second mode that is a higher order than the first mode, and that the detection would be used to calculate shear-wave slowness.  While Oshima does not refer to one or more lobes that is a higher order, the generation of s second mode of a higher order would create one or more lobes of a higher order.  This would be known to a person of ordinary skill in the art.  Further, it would also be known that the detection of a higher order mode would also require the detection of the lobes associated with the higher order.  It would have been obvious to detect one or more higher order lobes in order to detect the higher order modes.  The detection of the higher order lobes would be a known way to detect the mode and would yield a predictable result. 
Regarding claims 3-4, see paragraph 46-47.
Regarding claim 5, see figures 4 and 5.
Regarding claim 6, it would have been obvious to extract a particular mode from the dispersion logs which may contain data from different modes because the log is not limited to a particular mode.
Regarding claim 7, it would have been obvious to validate a particular mode and frequency band to ensure the accuracy of the measured data.
Regarding claim 8, one of ordinary skill in the art prior to the effective filing date would recognize that a modeled dispersion is a theoretically perfect data.  It would have been obvious to minimize the difference between the modelled data and the measured data to improve the accuracy of the system.
Regarding claims 11 and 13-18, since the apparatus has been shown to be obvious, the method of using the apparatus in its intended manner would also have been obvious. 
Claim(s) 2, 9-10, 12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al as applied to claims 1 and 11 above, and further in view of Geeritis et al (2012/0037423).
Regarding claim 2, Oshima does not teach the first mode is a monopole mode and the second mode is an octupole mode.  Geeritis in the same field teaches detection of octupole mode in paragraph 63.  It would have been obvious to use the octupole mode as taught in Geeritis.
Regarding claim 9, Oshima does not teach an octupole mode.  Geeritis teaches an octupole mode.  It would have been obvious to extract the octupole dispersion from the log generated by the dispersion log that contains data from the octupole mode.
Regarding claim 10, the validation of the octupole mode and the selection of a frequency band to calculate shear-wave slowness by minimizing the difference between modelled dispersion and measured dispersion would have been obvious to a person of ordinary skill in the art because the person of ordinary skill would recognize that the modelled dispersion is theoretically a perfect model and by minimizing the difference one may achieve a greater degree of accuracy.
Regarding claims 12 and 19-20, since the apparatus has been shown to be obvious, the use of the apparatus in its intended manner would also have been obvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coste et al (8,069,913) teaches acoustic receivers that extend radially from the tool.
Response to Arguments
Applicant arguments are unclear since what particularly is missing for the Oshima reference is not clearly set forth.  Applicant states that the Office action does not address the claim limitations of: “transmitting a first mode … one or more transceivers configured to detect a second mode that one or more lobes than is a higher order tan the first mode.”  It is noted that a reference merely has to suggest a claim limitation to make a claim unpatentable. It is not required for a prior art reference to explicitly recite every limitation using the same terminology as found in the claims.  The reference as a whole must render a claim obvious to one of ordinary skill in the art. The reference teaches that sonic tools can transmit excitation modes in mono-pole, di-pole, quadra-pole and hexapole excitation modes and that typical tools are designed and configured to optimize the transmission and reception of a single mode.  Thus, it suggests that the prior art is not limited to a condition where the transmission and reception modes are the same.  Nonetheless, the focus on the invention is to create a transmission and reception system where the transmission and reception modes are different.  Thus, the purpose of the invention is to create a system where the various modes can be transmitted (including higher order modes) and still permit the reception of the higher order modes.  Applicant argues that the receivers in Oshima cannot be configured to detect a second mode that one or more lobes tha[t] sic is a higher order than the first mode because the receiver must be aligned with each quadrant transmitter.  This conclusory statement is made without any reasoning.  Why would the alignment of the transmitter and receiver make the lobes of the higher order modes not detectable?  It is presumed that the detection of a higher order mode requires the detection of lobes since the lobes constitutes the signal to be received.  The reference teaches that prior art systems are optimized to transmit and to detect a particular mode.  This suggests that higher orders modes may be detected but are not optimized. Further, the purpose of the invention in Oshima is to create a system that allows the detection of many modes, including higher order modes.  This is contrary to applicants’ assertions.  At least in paragraph 28 of Oshima, the transmission and detection of the modes is described. 
With respect to the rejections under 112(a), applicant has not stated how the prior limitation has been met by the reference.  The amendment merely removes a claim limitation, thereby, broadening the claim.  While the language is not currently present, by logic, a broader claim would still encompass the limitations of a narrower claim. Thus, the removal of a claim limitation cannot be used to overcome an enablement rejection since the broader claim still requires that all embodiments be enabled.  Therefore, the rejection is maintained.
With respect to the drawing objections, they have also been maintained.  The amended claims do not require the transmitter and receiver to be at the same radii in all embodiments.  The broader claims would still encompass the limitations of the initially submitted narrower claims.  Thus, to fully understand the claims, a drawing must be showing the embodiment where the radii are different because the claimed invention is not limited to a single radius. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



November 8, 2022